DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a final office action in response to applicant’s reply, filed on 03/22/2021, to the Non-Final Office Action mailed on 12/22/2020. 
Claims 15 and 20 are cancelled. Claims 12-14, 16-19, and 21 are amended. Claims 12-14, 16-19, and 21 are pending and addressed below.
Applicant’s filing of Terminal Disclaimer (TD) has overcome the Double Patenting rejection, previously set forth in the Non-Final Office Action.











Claim Rejections - 35 USC § 102
Claims 12-14, 16-19 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Takeda Kazuki et al (US 20200014491), hereinafter Takeda.

Regarding claims 12 and 17, Takeda teaches, a method of transmitting, by a user equipment (UE), data in a wireless communication system, the method comprising:  a user equipment (UE):
receiving a higher layer signal that enables a code block group (CBG) based transmission of the UE (Takeda: [214]-[215], teaches control section of the UE applies CBG based transmission based on higher layer signaling), 
receiving a first downlink control information (DCI) comprising (i) a first hybrid automatic repeat request (HARQ) process identifier (ID) field, (ii) a first new data indicator (NDI) informing that a transmission of a first transport block (TB) is an initial transmission in a HARQ process and (iii) first scheduling information for transmission of all CBGs in the first TB (Takeda: [39]-[40], [64], [145], teaching a DCI scheduling an initial transmission (i.e. first DCI)  of a TB that comprises CBG. DCI further comprises HPN (HARQ Process Number) and an NDI indicating whether the TB is transmitted first time, [55] teaches that the disclosure also applies to UL scheduling of data transmission from the UE),  
transmitting the all CBGs in the first TB (Takeda: [145] “Based on the UL grant, the user terminal transmits a TB including one or more CBs or CBGs.”), 
receiving a second DCI comprising (i) a second HARQ process ID field, (ii) a second NDI and (iii) second scheduling information for transmission of at least one CBG in a second TB (Takeda: [146]-[148], teaching UE receiving a DCI for scheduling a retransmission TB (i.e. second DCI), DCI further comprising HPN and NDI of the retransmitting TB (i.e. a second TB), and 
based on (i) the first HARQ process ID field in the first DCI having a same value as the second HARQ process ID field in the second DCI and (ii) the second NDI in the second DCI having a same value as the first NDI in the first DCI, transmitting only the at least one CBG in the second TB that are specified by the second scheduling information (Takeda: [40], [140], [146], teaching retransmitting the CBGs that are specified in the second DCI scheduling information, when NDI field in the second DCI is not toggled (i.e. same as in the first DCI) for the same HPN). 
Regarding claim 17, Takeda further teaches, a transceiver for transmitting and receiving a radio signal (Takeda: Fig. 16, 1004), and a processor coupled to the transceiver (Takeda: Fig. 16, 1001).
Regarding claims 13 and 18, Takeda teaches the method/UE, as outlined in the rejection of claims 12 and 17.
Takeda further teaches, wherein another field in the first DCI is interpreted as TB-based scheduling information (Takeda: [42], [140], teaching RV (Redundancy Version) having value zero can be used for indicating Initial Transmission, and Initial Transmission can be TB-based).
Regarding claims 14 and 19, Takeda teaches the method/UE, as outlined in the rejection of claims 12 and 17.
Takeda further teaches, wherein another field is interpreted as CBG-based scheduling information (Takeda: [42], [140], teaching RV (Redundancy Version) having a non-zero value can be used for indicating Retransmission, and Retransmission can be CBG-based).
Regarding claims 16 and 21, Takeda teaches the method/UE, as outlined in the rejection of claims 12 and 17.
Takeda further teaches, wherein the second DCI comprises a CBG indication field indicating at least one of code block groups (CBGs) included in a transport block (Takeda: [146]-[147], teaching that DCI for UL grant for retransmission (i.e. second DCI) includes CBG information to indicate one or more retransmitting CBGs in the retransmitting TB (for example, one or more CBG indices).












Response to Arguments
Applicant’s arguments filed on 03/22/2021, with respect to the rejection of independent claim 12 under USC 102 have been fully considered and are moot upon a further consideration and a new ground of rejection made under USC 102 as being unpatentable, as set forth above.
Applicant’s amendment to the claims has necessitated the new ground of rejection presented in this office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takeda, US 20190253204, USER TERMINAL AND RADIO COMMUNICATION METHOD.
YEO, US 20200076543, METHOD AND APPARATUS FOR PARTIAL RETRANSMISSION IN WIRELESS CELLULAR COMMUNICATION SYSTEM.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M. B. C./
Examiner, Art Unit 2472


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472